Third District Court of Appeal
                               State of Florida

                         Opinion filed June 23, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-763
                        Lower Tribunal No. 18-1100
                           ________________


                      Brenda Klepach Abrams,
                                  Appellant,

                                     vs.

                     In Re: Esther Klepach, etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Celeste
Hardee Muir, Judge.

     Arthur J. Morburger, for appellant.

     Waserstein & Nunez PLLC, and Carlos A. Nuñez-Vivas and Denise
L. Ben-David, for plenary guardian, Steve Waserstein, for appellee.


Before EMAS, C.J., and HENDON and BOKOR, JJ.

     PER CURIAM.
     Affirmed. In re Guardianship of Martino, 313 So. 3d 687 (Fla. 2d DCA

2020); § 744.108(6), Fla. Stat. (2021).




                                      2